IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 449
                                     :
         ORDER AMENDING RULES 515 :                           MAGISTERIAL RULES DOCKET
         AND 516 OF THE              :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE BEFORE            :
         MAGISTERIAL DISTRICT        :
         JUDGES                      :




                                                ORDER


PER CURIAM

       AND NOW, this 4th day of December, 2020, upon the recommendation of the Minor
Court Rules Committee, the proposal having been submitted without publication pursuant
to Pa.R.J.A. No. 103(a)(3):

        It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 515 and 516 of the Pennsylvania Rules of Civil Procedure Before Magisterial
District Judges are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.